DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) the abstract idea of transporting materials based upon optimal combination of routes, amount and other parameters, which is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the addition limitations of database, sensor, network are indicative of the following:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mentioned additional limitations adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) • Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  • Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomeer (US 20140234059), in view of Christie et al. (US 9,607,342, hereinafter Christie) and further in view of Burgh (US 2009/0048890).
claims 1, 11, 12 and 16 Thomeer discloses a method for providing bulk material for a wellbore operation, the method comprising: 
acquiring the bulk material from a distribution center (abstract and figure 4 discloses receiving bulk material); and 
transporting the bulk material for the wellbore operation (abstract).
Thomeer does not explicitly disclose the feature of forming a logistical model database to determine the material required and demand for an at least one site located in a geographical area, and the feature of verifying the bulk material acquired, and a sensor coupled to the bulk material transport capable of collecting data and transmitting data to the off-site network.
However, Christie teaches the feature of verifying the bulk material acquired and and a sensor coupled to the bulk material transport capable of collecting data and transmitting data to the off-site network (claim 13), and
Burgh teaches the feature of forming a logistical model database to determine the material required and demand for an at least one site located in a geographical area (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Thomeer to include the feature of verifying the bulk material acquired and a sensor coupled to the bulk material transport capable of collecting data and transmitting data to the off-site network as taught by Christie and to include the feature of forming a logistical model database to determine the material required for an at least one site located in a geographical area as taught by Burgh in order to facilitate the transportation. 
With respect to claim 2, Burgh further teaches the feature, wherein transporting further comprises: 

determining a first route to transport to the first site (abstract, paragraphs [0046] and [0049]); 
analyzing the material required for a second site within the geographical area, wherein the material required for the first site is the same as the material required for the second site (abstract, paragraphs [0046] and [0049]); 
determining a second route to transport the material required to the second site (abstract, paragraphs [0046] and [0049]);
comparing the first route and the second route (abstract, paragraphs [0046] and [0049]); 
determining an optimal route for the material required (abstract, paragraphs [0046] and [0049]); and
 transporting the material required to the first site or the second site via the optimal route (abstract, paragraphs [0046] and [0049]).
With respect to claim 3, Burgh further teaches the feature, wherein the first route, the second route, and the optimal route are determined using an off-site network comprising an adaptive machine (abstract, paragraphs [0046] and [0049]).
With respect to claim 4, Burgh further teaches the feature, wherein the optimal route is transmitted from the off-site network to a display device thereby notifying a transport operator (abstract, paragraphs [0046] and [0049]).
With respect to claims 5 and 14, Burgh further teaches the feature, wherein comparing the first route and the second route further comprises comparing at least one parameter selected from the group consisting of location of the distribution center, location of each site, routes from 
With respect to claim 6, Burgh further teaches the feature, wherein the optimal route minimizes the transportation time of the bulk material from the distribution center to the first site or from the distribution center to the second site (abstract, paragraphs [0046] and [0049]).
With respect to claim 7, Thomeer further teaches the feature, wherein acquiring the bulk material further comprises: providing a bulk material transport comprising a vessel capable of holding the bulk material; operating the bulk material transport to enter a bulk material distribution center; and loading the bulk material into the vessel.
With respect to claim 8, Christie further teaches the feature, wherein verifying the bulk material further comprises: 
collecting data at the distribution center via an at least one sensor located on a bulk material transport; transmitting the collected data to an off-site network comprising an adaptive machine (abstract, claims 1, 3 and 4); 
analyzing the collected data to determine the bulk material acquired and comparing the acquired bulk material with the required bulk material (abstract, claims 1, 3 and 4).
With respect to claim 9, Christie further teaches the feature, wherein the adaptive machine is capable of verifying that the acquired bulk material is the required bulk material (abstract, claims 1, 3 and 4).
With respect to claims 10 and 15, Thomeer further teaches the feature, wherein the collected data comprises at least one parameter selected from the group consisting of a type of 
With respect to claim 13, Burgh further teaches the feature, wherein the route selected minimizes the transportation time of the bulk material (abstract, paragraphs [0046] and [0049]).
With respect to claim 15, Thomeer further teaches the feature, wherein the output comprises at least one determined parameter selected from the group consisting of a maximum amount of bulk material required at the wellsite, a minimum amount of bulk material required at the wellsite, a composition of the bulk material, size of the bulk material, amount of the bulk material, and any combinations thereof (abstract and paragraph [0023]).
With respect to claim 17, Christie further teaches the feature, wherein the collected data is wirelessly transmitted from the sensor to the off-site network (abstract, claim 13).
With respect to claim 18, Burgh further teaches the feature, wherein the off-site network comprises an algorithm capable of determining the demand of a material across a geographical area (abstract, paragraph [0046]).
With respect to claim 19, Burgh further teaches the feature, wherein the algorithm is a machine learning algorithm (paragraphs [0039] – [0040]).
With respect to claim 20, Burgh further teaches the feature, further comprising a plurality of sensors coupled to transport capable of collecting data measured at a wellsite, during a life cycle of a material, from an additional source, wherein the additional source provides at least one data point selected from the group consisting of traffic data, weather data, motor vehicle data, road conditions, and any combinations thereof (abstract, paragraphs [0046] and [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687